COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Fulton, Ortiz and Senior Judge Petty
              Argued at Lexington, Virginia


              DARIEN ANTHONY EWELL
                                                                             MEMORANDUM OPINION* BY
              v.      Record No. 1185-21-3                                   JUDGE JUNIUS P. FULTON, III
                                                                                 NOVEMBER 9, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                                               James J. Reynolds, Judge

                                Jason S. Eisner for appellant.

                                Mason D. Williams, Assistant Attorney General (Jason S. Miyares,
                                Attorney General, on brief), for appellee.


                      The trial court convicted Darien Anthony Ewell of assault and battery of a law enforcement

              officer and sentenced him to five years’ incarceration with two years suspended.1 On appeal, he

              challenges the sufficiency of the evidence to support his conviction. For the following reasons, we

              affirm the trial court’s judgment.

                                                          BACKGROUND

                      On appeal, we recite the facts “in the ‘light most favorable’ to the Commonwealth, the

              prevailing party in the trial court.” Hammer v. Commonwealth, 74 Va. App. 225, 231 (2022)

              (quoting Commonwealth v. Cady, 300 Va. 325, 329 (2021)). Doing so requires us to “discard the

              evidence of the accused in conflict with that of the Commonwealth, and regard as true all the



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                        The trial court also convicted Ewell of possession of a firearm by a convicted felon,
              misdemeanor destruction of property, brandishing a firearm, identity theft to avoid arrest,
              shoplifting, and obstruction of justice. Ewell did not appeal those convictions.
credible evidence favorable to the Commonwealth and all fair inferences to be drawn therefrom.”

Cady, 300 Va. at 329 (quoting Commonwealth v. Perkins, 295 Va. 323, 323-24 (2018)).

        On May 20, 2021, Noah Pruitt was working as a loss prevention officer for Walmart when

he noticed Ewell “putting a lot of large items into a cart and . . . exhibiting [the] mannerism[s] of a

shoplifter.” After calling the police, Pruitt saw Ewell walk “to a self-checkout register” and “ring

up” some, but not all, of the items in his cart. Pruitt unsuccessfully tried to stop Ewell as he walked

toward the store’s exit.

        Danville Police Officer Pickeral responded to Pruitt’s call and arrived in time to stop Ewell

as he was exiting the store. Ewell accompanied Officer Pickeral and Pruitt to the loss prevention

office to compare the items in his cart with those on his receipt. Once in the office, Ewell provided

a false name and identifying information but admitted that he intended to steal “pretty much the

whole cart.” Officer Pickeral went to his patrol car to verify Ewell’s identity but returned moments

later and asked Ewell for his “real name.” Ewell was “uncooperative” and insisted that he had

provided his true identity.

        Officer Pickeral asked Ewell to stand and place his hands behind his back, but Ewell

resisted; he “became combative” and “tried to escape” the room through the door. Ewell swung his

“hands back and forth,” striking Officer Pickeral’s chest, side, and shoulder. Ewell also “grabb[ed]”

Officer Pickeral to maneuver his way past him. During the ensuing struggle, which was recorded

on the store’s surveillance video, Ewell pushed and shoved Officer Pickeral as he tried to open the

door two or three times; they bumped into the light switch, darkening the room. Multiple times

during the conflict, Ewell told Officer Pickeral “get off me man.” At one point, Ewell wrestled

Officer Pickeral onto the ground. When Officer Pickeral regained his feet and separated from

Ewell, Pruitt noticed that Ewell had a gun in his hand. After Pruitt yelled, “He’s got a gun,” Officer

Pickeral drew his firearm and ordered that Ewell “drop the weapon.” Ewell “dropped the gun

                                                  -2-
immediately,” and Pruitt retrieved it and placed it on a desk. Officer Pickeral ordered Ewell to the

ground and handcuffed him. Officer Pickeral sustained a “small tear” in his rotator cuff during the

struggle and missed a week of work.

        At trial, Ewell admitted that he had been shoplifting at Walmart and had given Officer

Pickeral a false name. Ewell testified that he never intended to “harm” or “assault” Officer Pickeral

but was trying only “to get out the door.” Ewell claimed that Officer Pickeral “grabbed” him and

his gun “fell out of [his] shorts.” Ewell retrieved his gun and “tried to hide it,” but Officer Pickeral

saw it before he could do so. Ewell denied that he had punched or purposely struck Officer

Pickeral.2

        Ewell moved to strike at the close of the Commonwealth’s case-in-chief and at the close of

all the evidence; the trial court denied both motions. After further argument by counsel, the trial

court convicted Ewell of assault and battery of a law enforcement officer. The court found that

although Ewell’s “ultimate goal” was to escape the room, he had assaulted Officer Pickeral to

achieve that end. Ewell appeals.

                                              ANALYSIS

        Ewell argues that the evidence was insufficient to sustain his conviction for assault and

battery of a law enforcement officer because he “was only trying to leave the room” and “any

contact” with Officer Pickeral was “incidental.” He maintains that he did not commit “any

intentional act” to strike Officer Pickeral and there was “no evidence” that any of his conduct was

“rude, insolent, or angry” or “done with an intention to do bodily harm.”

        “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support


        2
          Although Ewell acknowledges that he used force against Officer Pickeral in attempting
his escape, he contends he lacked the intent to batter. It is the evidence of Ewell’s intent that is
at issue in this appeal.
                                                -3-
it.’” Commonwealth v. Perkins, 295 Va. 323, 327 (2018) (quoting Pijor v. Commonwealth, 294 Va.

502, 512 (2017)). In such cases, “this Court does not ‘ask itself whether it believes that the evidence

at the trial established guilt beyond a reasonable doubt.’” Id. (quoting Williams v. Commonwealth,

278 Va. 190, 193 (2009)). “Rather, the relevant question is whether ‘any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.’” Williams, 278 Va. at

193 (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its opinion

might differ from the conclusions reached by the finder of fact at the trial.’” Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273,

288 (2017)).

       Furthermore,

               [o]ur deference . . . is not limited to matters of witness credibility.
               We owe deference to the trial court’s interpretation of all of the
               evidence, including video evidence that we are able to observe much
               as the trial court did. Such deference stems not from the trial court
               being in a superior position to view the video evidence but from the
               difference in our respective roles. As factfinder, a trial court views
               video and other evidence to determine what it believes happened;
               we, on appellate review, view video evidence not to determine what
               we think happened, but for the limited purpose of determining
               whether any rational factfinder could have viewed it as the trial court
               did.

Meade v. Commonwealth, 74 Va. App. 796, 806 (2022). “It is likewise within the province of the

trier of fact to draw inferences from the proven evidence, and its inferences are binding so long as

they are reasonable and justified.” Lucas v. Commonwealth, 75 Va. App. 334, 343 (2022) (citing

Commonwealth v. Hudson, 265 Va. 505, 514 (2003)).

       “[I]f any person commits an assault or an assault and battery against another knowing or

having reason to know that such other person is . . . a law-enforcement officer . . . , such person

is guilty of a Class 6 felony.” Code § 18.2-57(C). “Code § 18.2-57 does not define assault or

                                                 -4-
battery,” however, so “we must look to the common law definition of the terms.” Parish v.

Commonwealth, 56 Va. App. 324, 329 (2010) (citing Clark v. Commonwealth, 279 Va. 636, 641

(2010)); see also Montague v. Commonwealth, 278 Va. 532, 541 (2010) (“Assault and battery

are common law crimes.”). “To sustain a conviction for assault, the Commonwealth must prove

‘an attempt or offer, with force and violence, to do some bodily hurt to another.’” Parish, 56

Va. App. at 329 (quoting Adams v. Commonwealth, 33 Va. App. 463, 468 (2000)). “The attempt

or offer to do bodily harm ‘occurs when an assailant engages in an overt act intended to inflict

bodily harm [while he] has the present ability to inflict such harm.’” Id. at 329‑30 (alteration in

original) (quoting Clark, 279 Va. at 641). “To sustain a conviction for battery, the

Commonwealth must prove a ‘wil[l]ful or unlawful touching’ of another.” Id. at 330 (alteration

in original) (quoting Wood v. Commonwealth, 149 Va. 401, 404 (1927)). “Whether a touching is

a battery, depends on the intent of the actor, not on the force applied.” Adams, 33 Va. App. at

469.

       “One cannot be convicted of assault and battery ‘without an intention to do bodily

harm—either an actual intention or an intention imputed by law,’” including by commission of a

reckless act. Id. at 468 (quoting Davis v. Commonwealth, 150 Va. 611, 617 (1928)). “‘Intent is

the purpose formed in a person’s mind and may, like any other fact, be shown by circumstances,’

including the ‘words or conduct’ of the alleged offender.” Secret v. Commonwealth, 296 Va.

204, 228-29 (2018) (quoting Commonwealth v. Herring, 288 Va. 59, 75 (2014)). Indeed,

“[w]ords and prior conduct are highly relevant in shedding light on intent and the context within

which certain actions transpired. A perpetrator’s intent may be inferred from the nature of the

overt act and the surrounding circumstances.” Parish, 56 Va. App. at 331 (quoting Clark, 279

Va. at 642). Moreover, the intent necessary to sustain an assault and battery conviction “may be

imputed if the touching is ‘done in a rude, insolent, or angry manner.’” Id. (quoting Adams, 33

                                                -5-
Va. App. at 469). A fact finder’s “decision on the question of intent is afforded great deference

on appeal and will not be reversed unless clearly erroneous.” Towler v. Commonwealth, 59

Va. App. 284, 297 (2011) (citing Robertson v. Commonwealth, 18 Va. App. 635, 639 (1994)).

        When Officer Pickeral attempted to arrest Ewell, Ewell “became combative” and “tried to

escape.” After Officer Pickeral blocked Ewell’s escape from the room, Ewell swung his “hands

back and forth,” striking Officer Pickeral’s chest, side, and shoulder. Ewell then “grabb[ed]”

Officer Pickeral and tried to push past him. During the ensuing, nearly minute-long struggle, Ewell

told Officer Pickeral to “get off” of him, pushed Officer Pickeral, and wrestled him to the floor.

The struggle with Ewell caused a “small tear” in Officer Pickeral’s rotator cuff. See Montague, 278

Va. at 541 (affirming a defendant’s assault and battery against a law enforcement officer

conviction when he tried “to prevent the officers from taking him into custody” by “pushing”

and “striking [one officer] in the chest with an elbow”).

        Although Ewell denied that he intended to strike or harm Officer Pickeral, it is

well-established that a fact finder “is entitled to disbelieve the self-serving testimony of the accused

and to conclude that [he] is lying to conceal his guilt.” Marable v. Commonwealth, 27 Va. App.

505, 509-10 (1998). Moreover, a “fact finder may infer that a person intends the immediate, direct,

and necessary consequences of his voluntary acts.” Robertson v. Commonwealth, 31 Va. App. 814,

820 (2000). Here, the trial court weighed Ewell’s testimony against the evidence as a whole,

including video evidence of Ewell’s physical actions, testimony about his demeanor and attitude,

and evidence of injury to Officer Pickeral, and found that Ewell intended to assault Officer Pickeral

as he attempted to escape the room. That factual conclusion is neither plainly wrong nor without

evidentiary support, so we will not disturb it on appeal. Thus, the Commonwealth’s evidence was

competent, not inherently incredible, and sufficient to sustain Ewell’s conviction for assault and

battery of a law enforcement officer.

                                                  -6-
                                   CONCLUSION

For the foregoing reasons, the trial court’s judgment is affirmed.

                                                                     Affirmed.




                                         -7-